It appears from the record in this case that, prior to the beginning of the trial, the plaintiff in error filed his application in the form of an affidavit, alleging that the county judge was so prejudiced against him that he could not have a fair and impartial trial before said judge. This application was supported by the affidavit of three other persons. The court overruled the application and proceeded, over the objection of the defendant, to try the case. Counsel to the Governor representing the state in this case, before this court, has filed his written confession of error conceding the court erred in overruling the application of plaintiff in error for a change of judge. Following the rule announced by this court in the case ofBuchanan v. State, 2 Okla. Cr. 126, 101 P. 295, the confession of error must be sustained and the case reversed.
The judgment of the lower court is reversed, and the case remanded, with direction to set aside the judgment, grant the defendant a new trial, and sustain his application for change of judge.
FURMAN, PRESIDING JUDGE, and DOYLE, JUDGE, concur. *Page 417